DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 of U.S. Patent No. 11,286,852. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of 11,286,852 comprises all of the limitations of claims 1 and 21 of the instant application, in addition to further limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-10, 13-20 and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claims 4, 13, and 25 recite “a gear reduction ratio of greater than 2.5”, where the gear reduction ratio is not bound at an upper limit.
In In re Wands, the court set forth the following factors for determining whether undue experimentation is needed:
Breadth of claims - the claim includes gear reduction ratios that can have any value greater than the claimed lower limit.
The nature of the invention - a geared gas turbofan engine with a gear with a high reduction ratio, wherein the design of such a turbofan engine is extremely complex and involves at least fluid mechanics, combustion, heat transfer, statics, dynamics, lubrication of the components, and material science.
The state of the prior art - gas turbofan engines are well known in the prior art in F02C3/04.
The level of one of ordinary skill in the art - a person of ordinary skill in the art possesses a master's degree with an average of twenty years’ experience with gas turbine systems.
The level of predictability in the art - the art has an extremely low level of predictability – illustrated by the fact that jet engines require extremely lengthy testing and re-design of parts during the development process, validation and certification; it is believed that the development and design of the current generation of geared turbofans that only now starts to be introduced in service started in the 1990s, which makes a design cycle of at least 15 to 25 years. The hugely intensive time and money effort required to develop such an engine is well documented in Bill Gunston’s (editor) Jane’s Aero-Engines, issue seven, “Pratt & Whitney PW8000”.
Note:  Regarding the above unbounded upper limit 35 USC § 112, first paragraph rejections, it was held in Andersen Corp v. Fiber Composites, 474 F.3d 1361, 1376-77 (Fed. Cir. 2007) relying in part upon Scripps Clinic & Research Foundation v. Genetech, Inc., 927 F.2d 1565 (Fed. Cir. 1991). In Scripps, the Federal Circuit held:
"Open-ended claims are not inherently improper," as for all claims, their appropriateness depends on the particular facts of the invention, the disclosure, and the prior art. They may be supported if there is an inherent, albeit not precisely known, upper limit and the specification enables one of skill in the art to approach that limit." See Scripps at 1572.
In Scripps, the inherent upper limit was blood protein purification to 100% purity.  In Andersen, the court upheld the jury’s verdict of enablement of the claim language “Young’s modulus rating of greater than 500,000” based upon the testimony Michael Deaner.  Mr. Deaner testified that a person of skill in the art would recognize that the upper limit of the Young’s modulus of the structural member would lie somewhere between the Young’s modulus of the wood fiber and that of the polymer used in the composition and that a person of skill in the art would be fully enabled to practice the invention based on the specification’s disclosure.  The 5,539,027 patent disclosed, in Col. 9, ll. 30 – 43, and the 5,486,553 patent disclosed, in Col. 9, ll. 30 – 43 that: 
“The modulus for the polyvinyl chloride compound measured similarly to the composite materials is about 430,000.  The Youngs modulus is measured using an Instron Model 450S Series 9 software automated materials testing system and uses an ASTM method D-638.  Specimens are made according to the test and are measured at 50% relative humidity, 73 °F with a cross head speed of 0.200 in./min.
After Table, we have found that the preferred pellet of the invention displays a Youngs modulus of at least 500,000 and commonly falls in the range greater than about 800,000, preferably between 800,000 and 2.0 x 106.”  
Unlike, Scripps and Andersen, the claimed quantities (gear reduction ratio) does not have an inherent upper limit because the quantities were an engineering design variable unlike Scripps’ blood protein purity which had an inherent upper limit of 100% or Andersen’s polymer wood thermoplastic composite structural member's Young’s Modulus which was an inherent material property whose upper limit would lie somewhere between the Young’s modulus of the wood fiber and the Young’s modulus of the polymer used in the composition.
  The Random House College Dictionary, Revised Edition, published in 1980 defines inherent as “existing in something as a permanent and inseparable element, quality, or attribute.”  
For example, pure water inherently boils at 100° C (212° F) at sea level altitude.  
In contrast, applicant’s claimed gear reduction ratio can have whatever numerical value that an engineer specifies it be on paper or in a computer program.  Accordingly, Claims 4-10, 13-20 and 25-30 fail the first prong of Scripps two prong test because claimed gear reduction ratio does not have an inherent upper limit.  
Additionally, Applicant’s Claims 4-10, 13-20 and 25-30  fail the second prong of Scripps two prong test because the specification fails to enable one of skill in the art to approach the claimed infinite limit.  Applicant’s specification, as originally filed in Paragraphs [0036] and [0037] merely repeats the claim language without describing the details of the structure(s) required to achieve the claimed infinite limits.
The amount of direction provided by the inventor -  The inventor is silent to an initial bounded upper range for the claimed gear reduction ratio.
The existence of working examples - The inventor fails to provide examples of upper limits for the claimed bypass ratio and pressure ratio.  Applicant’s specification, as originally filed in [0036] and [0037], merely recites a lower limit for a bypass ratio and pressure ratio without describing the details of the structure(s) required to achieve the unclaimed upper limit.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation cannot be determined because the inventor has not provided adequate disclosure to enable one of ordinary skill in the art to make the invention with the claimed ranges, see MPEP 2164.06(a).
Accordingly, the specification lacks such full, clear, concise, and exact terms to enable any person skilled in the art to which it pertains, or which it is most nearly connected, to make and use the invention without undue experimentation.  Appropriate attention is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10, 13-20 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Dependent Claims 4, 13, and 25, which recite “a gear reduction ratio of greater than 2.5”, the recited claim language "greater than" is indefinite as it is not bounded at its upper limit.  Therefore, applicant has failed to define the metes and bounds of applicant's claimed invention.

Allowable Subject Matter
Claims 11 and 12 are allowed.
Claims 2, 3 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of independent claim 11, a controller that communicates with a valve and is programmed to selectively command communication of the buffer air in response to a power condition of the gas turbine engine; and prior art fails to teach, in combination with the other limitations of dependent claims 2 and 22, that the geared architecture includes an epicyclic gear train.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741